USCA4 Appeal: 18-1175     Doc: 130         Filed: 07/09/2019    Pg: 1 of 1

                          Supreme Court of the United States
                                 Office of the Clerk
                             Washington, DC 20543-0001
                                                                             Scott S. Harris
                                                                             Clerk of the Court
                                                                             (202) 479-3011
                                              July 9, 2019


        Clerk
        United States Court of Appeals for the Fourth
        Circuit
        1100 East Main Street
        Room 501
        Richmond, VA 23219


              Re: Karolyn Givens, et al.
                  v. Mountain Valley Pipeline, LLC
                  No. 19-54
                  (Your No. 18-1175, 18-1187, 18-1242, 18-1300)


        Dear Clerk:

              The petition for a writ of certiorari in the above entitled case was filed on July
        3, 2019 and placed on the docket July 9, 2019 as No. 19-54.




                                                Sincerely,

                                                Scott S. Harris, Clerk

                                                by

                                                Clara Houghteling
                                                Case Analyst




       Case 7:17-cv-00492-EKD Document 1289 Filed 07/11/19 Page 1 of 1 Pageid#: 33657
